Citation Nr: 1004619	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-37 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to February 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO rating decision that 
denied service connection for a low back disability.  The 
Veteran provided testimony at a personal hearing at the RO 
in March 2007.  In June 2009, the Veteran testified at 
Travel Board hearing at the RO.  In July 2009, the Board 
remanded this appeal for further development.  


FINDING OF FACT

Any low back problems during service were acute and 
transitory and resolved without residual disability.  The 
Veteran's current low back disability began many years after 
service and was not caused by any incident of service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 C.F.R. 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should 
inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It 
should also inform the claimant about the information and 
evidence that VA will seek to provide, and the information 
and evidence the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in April 2004, a rating 
decision in July 2004, another rating decision in July 2004, 
a statement of the case in October 2005, a supplemental 
statement of the case in August 2006, a supplemental 
statement of the case in June 2007, and a supplemental 
statement of the case in July 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect with regard to the timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a December 2009 supplemental statement 
of the case.  

In addition, all relevant, identified, and available 
evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant evidence.  VA has also obtained medical 
examinations in relation to this claim.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A.§ 1110; 
38 C.F.R. § 3.303(a).  Service connection for a "chronic 
disease," such as arthritis, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  
Pruitt v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

The Veteran contends that he has a low back disability that 
is related to his period of service.  He specifically 
alleges that he injured his back in 1972 when he fell 
backwards and hit the rack of a bed.  

The Veteran's service treatment records show that he was 
treated for low back problems on a number of occasions.  On 
a medical history form at the time of the August 1972 
enlistment examination, the Veteran checked that he did not 
have recurrent back pain.  The reviewing examiner also did 
not refer to any low back problems.  The objective August 
1972 enlistment examination report included a notation that 
the Veteran's spine and other musculoskeletal systems were 
normal.  An August 1972 report, just five days after the 
Veteran entered service, indicated that he was examined for 
recruit training and found to be physical qualified.  There 
was a notation that the Veteran had a "fracture lower 
lumbar" in 1971.  There was no indication, however, that any 
X-ray, as to the Veteran's back, was performed at that time.  

A November 1972 treatment entry indicated that the Veteran 
reported that he had pain in his back that had been 
bothering him that day.  He stated that his back would hurt 
when he moved.  It was reported that the Veteran had past 
experience with back trouble.  Another November 1972 entry 
on that same day indicated that the Veteran came to sick bay 
for the above symptoms.  It was noted that the Veteran 
complained to have received a back injury in boot camp, but 
that it was not recorded in the health record.  The Veteran 
continued to receive treatment for low back complaints 
throughout November 1972.  A subsequent November 1972 entry 
noted that the Veteran was seen for follow-up of chronic 
lumbosacral back pain and that he had full range of motion 
with minimal lumbar spasm.  The impression was chronic low 
back syndrome.  A further November 1972 entry related that 
the Veteran complained about back pain again.  He stated 
that he had a sharp pain when he was turning around and that 
he presently still had pain.  The February 1973 objective 
separation examination report included a notation that the 
Veteran's spine and other musculoskeletal systems were 
normal.  An actual chronic low back disability was not 
diagnosed during service.  

The first post-service evidence of record of any possible 
low back disability is in September 1999, more than two 
decades after the Veteran's period of service.  This lengthy 
period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  

A September 1999 radiological report from St. Joseph's 
Hospital, as to the Veteran's lumbar spine, indicated that 
he had low back pain.  As to an impression, it was noted 
that the Veteran had mild degenerative changes and that no 
acute fracture was visualized.  It was also reported that 
there was no evidence of scoliosis or spondylolisthesis.  A 
subsequent September 1999 report of a computed tomography 
scan, as to the Veteran's lumbar spine, from the same 
facility noted that he had left leg pain.  The impression 
was small left lateral, probably subligamentous herniation 
of the L5-S1 intervertebral disk; mild diffuse bulging of 
the L4-L5 intervertebral disk; and subarticular sclerosis, 
lateral aspect, right sacroiliac synchondrosis and inferior 
anterior sacral side of the left sacroiliac synchondrosis.  

A June 2000 treatment entry from E. P. Conradson, M.D., 
indicated that the Veteran complained of low back pain off 
and on that radiated to the posterior calves, bilaterally.  
It was noted that the Veteran had been hospitalized three 
times for back strain with traction.  A diagnosis was not 
provided at that time.  A February 2001 treatment entry 
apparently from the Harwood Clinics related an assessment of 
a lumbar L5-S1 herniated nucleus pulposus with left 
radiculopathy.  An April 2003 treatment entry from Dr. 
Conradson noted that the Veteran had chronic low back pain 
with minimal bulging in the past.  The assessment included 
low back pain, recurrent, and rule out a slipped disc.  

A December 2003 entry from Dr. Conradson noted that the 
Veteran had a longstanding history of low back pain which 
had worsened since he suffered an injury at work in November 
2003 when he tried to catch a heavy metal part at work.  The 
assessment was herniated nucleus pulposus, lumbar, with 
radiculopathy.  

A January 2004 statement from Dr. Conradson indicated that 
the Veteran had a recent onset of low back pain starting at 
work beginning one week prior to Thanksgiving in 2003.  Dr. 
Conradson stated that the Veteran had a herniated nucleus 
pulposus of L5-S1.  The impression included lumbar herniated 
nucleus pulposus at L5-S1 with radiculopathy.  

An April 2006 statement from Dr. Conradson reported that the 
Veteran had been a patient in his practice since 1998.  Dr. 
Conradson stated that the Veteran had been treated for 
chronic preexisting back pain since that time and that he 
carried a diagnosis of a lumbar herniated nucleus pulposus.  
Dr. Conradson indicated that "the condition of [the 
Veteran's] low back pain began in 1972 to 1973, with a 
military service back injury."  

An August 2006 VA spine examination report noted that the 
Veteran's claims file was reviewed prior to the examination.  
The examiner reviewed the Veteran's history, including his 
service treatment records, in detail.  The impression was 
chronic left-sided low back pain and L5-S1 herniated nucleus 
pulposus, with evidence of chronic S1 radiculopathy, since 
at least 2003.  The examiner commented that "after reviewing 
the Veteran's service records, private medical records, and 
physical examination, [he] would have to conclude that it 
[was] less likely than not that the Veteran's current low 
back pain [was] the result of problems he suffered in the 
service."  As to a rationale, the examiner stated that there 
was "a paucity of evidence to suggest that [the Veteran's] 
low back pain in the service [was] of the same radicular 
type of back pain that he incurred in November of 2003."  
The examiner also remarked that he had no records to 
substantiate the Veteran's claims of low back pain between 
1973 and 2003.  The examiner indicated that given the 
Veteran's age and the type of work he was involved in, it 
appeared more likely to suggest that his herniated nucleus 
pulposus occurred during a job-related incident.  The 
examiner related that he felt "it [was] more likely than not 
that the Veteran's back problem, as it [existed] 
[presently], based on evidence available, would have 
occurred whether he had the back problems that [were] 
mentioned in the claims file in the service or not."  

A November 2009 VA spine examination report indicated that 
the Veteran's claims file was thoroughly reviewed.  The 
Veteran reported that his current low back pain, related to 
a herniated disc, was the same condition that he suffered 
during service in 1972.  He reported that while he was in 
the service, several other military colleagues were involved 
in a scuffle during horseplay and that he was trying to more 
out of the way and fell and landed on a bed rack.  He stated 
that he injured his back and right thigh.  The Veteran 
indicated that he had pain and went to sick call and was 
given muscle relaxants and pain medication.  He stated that 
his pain, at that time, was a 10/10 and constant.  The 
examiner reviewed the Veteran's medical history, including 
his service treatment records, in great detail.  

The diagnoses were L5-S1 disc herniation and lumbar strain.  
The examiner commented that "the condition of L5-S1 disc 
herniation [was] less likely than not related to [the 
Veteran's] military service."  The examiner also stated that 
"the condition of lumbar strain [was] less likely than not 
related to [the Veteran's] military service."  The examiner 
indicated as to a rational in regard to the condition of L5-
S1 disc herniation, that at the age of eighteen or nineteen, 
the Veteran fell backward and had pain.  The examiner noted 
that the Veteran was treated for the muscle spasms and 
lumbar strain and that his pain did resolve.  The examiner 
stated that there were no reported problems with back pain 
upon the Veteran's discharge from the military.  The 
examiner remarked that the next medical record they had was 
in 1998 when the Veteran was seen for back pain, which, the 
following year, was determined to be related to a herniated 
disc.  It was noted that in 2003, the Veteran had an injury 
which he did not speak of during the interview, but that was 
documented in his medical record.  The examiner stated that 
such injury was attributed to repetitive lifting at work 
which would be a more likely scenario than from the fall the 
Veteran described in the service because the average age of 
onset of disc herniation was approximately thirty-five, it 
was most likely due to flexion-based stress, and due to the 
axial loading rotation which would be an aspect of the 
Veteran's job at that time in shipping and assembly type 
work, as well as manual type work.  

The examiner reported that typically the evolution of a 
lumbar herniated disc was resolution after several months.  
The examiner stated that it was unlikely to have persisted 
for thirty-six years and that there was no evidence of any 
type of treatment for a herniated disc in the twenty years 
subsequent to the Veteran's service in the military.  The 
examiner remarked that the injury when the Veteran fell 
backwards onto a hard surface at the age of eighteen or 
nineteen was more likely to have resulted in muscle strain.  
The examiner reviewed the April 2006 statement from Dr. 
Conradson.  The examiner noted that such statement clearly 
stated that a condition of low back pain began in 1972, but 
that the diagnosis of a disc herniation was made later, 
without stating that the conditions were the same.  

As to a rationale regarding the Veteran's lumbosacral 
strain, the examiner commented that "it [was] less likely as 
not caused by or related to [the Veteran's] military service 
because of the fact that there was some, if not complete, 
resolution of back muscle strain by [his] discharge from the 
military in 1973."  The examiner indicated that the signs 
and symptoms of lumbar strain were more likely due to 
chronic muscle imbalances and postural abnormalities due to 
manual labor work after the Veteran's military service, or 
to continued poor body mechanics and spinal disc 
degeneration unrelated to the military.  The examiner also 
stated that there was no evidence presented that the Veteran 
was receiving treatment for a back condition after the 
military until more than twenty years later.  The examiner 
further indicated that "[the Veteran's] military service did 
not aggravate the condition of L5-S1 lumbar disc herniation, 
nor did it aggravate the condition of lumbar muscle strain."  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical 
expert's personal examination of the 
patient, the physician's knowledge and 
skill in analyzing the data, and the 
medical conclusion that the physician 
reaches. . . . As is true with any piece 
of evidence, the credibility and weight 
to be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that an April 2006 statement from Dr. 
Conradson reported that the Veteran had been a patient in 
his practice since 1998.  Dr. Conradson stated that the 
Veteran had been treated for chronic preexisting back pain 
since that time and that he carried a diagnosis of a lumbar 
herniated nucleus pulposus.  Dr. Conradson indicated that 
"the condition of [the Veteran's] low back pain began in 
1972 to 1973, with a military service back injury."  The 
Board notes that there is no indication that Dr. Conradson 
reviewed the Veteran's entire claims file in providing his 
opinion.  Although an examiner can render a current 
diagnosis based on his examination of a claimant, without a 
thorough review of the record, his opinion regarding 
etiology if based on facts reported by the claimant can be 
no better than the facts alleged by the claimant.  See Swann 
v. Brown, 5 Vet. App. 229 (1993).  Given these 
circumstances, the Board finds that Dr. Conradson's opinion 
has little probative value in this matter.  

Conversely, the Board notes that the August 2006 VA spine 
examination report noted that the Veteran's claims file was 
reviewed prior to the examination.  The examiner reviewed 
the Veteran's history, including his service treatment 
records, in detail.  The impression was chronic left-sided 
low back pain and L5-S1 herniated nucleus pulposus, with 
evidence of chronic S1 radiculopathy, since at least 2003. 
The examiner commented that "after reviewing the Veteran's 
service records, private medical records, and physical 
examination, [he] would have to conclude that it [was] less 
likely than not that the Veteran's current low back pain 
[was] the result of problems he suffered in the service."  
As to a rationale, the examiner stated that there was "a 
paucity of evidence to suggest that [the Veteran's] low back 
pain in the service [was] of the same radicular type of back 
pain that he incurred in November of 2003."  The examiner 
also remarked that he had no records to substantiate the 
Veteran's claims of low back pain between 1973 and 2003.  
The examiner indicated that given the Veteran's age and the 
type of work he was involved in, it appeared more likely to 
suggest that his herniated nucleus pulposus occurred during 
a job-related incident.  The examiner related that he felt 
"it [was] more likely than not that the Veteran's back 
problem, as it [existed] [presently], based on evidence 
available, would have occurred whether he had the back 
problems that [were] mentioned in the claims file in the 
service or not."  

The Board observes that the VA examiner stated that there 
were no records to substantiate the Veteran's claims of low 
back pain between 1973 and 2003.  The Board notes, however, 
that subsequent to the August 2006 VA spine examination, 
private records were submitted that show, as discussed 
above, treatment for low back problems since at least 1999.  
The Board observes that despite not having the additional 
treatment records, the VA examiner did review the Veteran's 
claims file, discuss his history, and provide a rationale 
for his opinions.  Therefore, the Board finds that the 
August 2006 VA examiner's opinions are at least somewhat 
probative in this matter.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001).  

The Board notes that a subsequent November 2009 VA spine 
examination report indicated that the Veteran's claims file 
was reviewed thoroughly.  The examiner discussed the 
Veteran's medical history, including his service treatment 
records, in great detail.  The diagnoses were L5-S1 disc 
herniation and lumbar strain.  The examiner commented that 
"the condition of L5-S1 disc herniation [was] less likely 
than not related to [the Veteran's] military service."  The 
examiner also stated that "the condition of lumbar strain 
[was] less likely than not related to [the Veteran's] 
military service."  The examiner provided detailed 
rationales for her opinions as to the Veteran's condition of 
L5-S1 disc herniation and his condition of lumbosacral 
strain.  The examiner also discussed the April 2006 
statement from Dr. Conradson.  The examiner further 
indicated that "[the Veteran's] military service did not 
aggravate the condition of L5-S1 lumbar disc herniation, nor 
did it aggravate the condition of lumbar muscle strain."  As 
the VA examiner reviewed the Veteran's claims file, 
discussed his medical history in great detail, commented on 
the opinion from Dr. Conradson, and provided a complete 
rationale for her opinions, the Board finds that the 
November 2009 VA examiner's opinions are the most probative 
in this matter.  See Wensch, supra.  

The Board notes that the probative evidence as a whole 
provides no continuity of symptomatology of a low back 
disability since service.  38 C.F.R. § 3.303(b); Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  Nor is any such disorder 
otherwise adequately medically linked to an incident of 
service.  There is no indication from a probative medical 
source that any low back problems during the Veteran's 
period of service may be reasonably associated with his 
current low back disability (L5-S1 disc herniation and 
lumbar strain) diagnosed many years later.  The medical 
evidence does not suggest that the Veteran's current low 
back disability is related to his period of service.  In 
fact, the probative medical evidence provides negative 
evidence against this finding, indicating that his present 
low back disability began years after his period of service, 
without relationship to service.  

The Board observes that the Veteran's service treatment 
records did include a reference to a "fracture lower lumbar" 
in 1971.  The Board notes, however, that there was no 
indication that any X-ray, as to the Veteran's back, was 
performed at that time.  Additionally, the medical evidence 
fails to indicate that the Veteran had a fracture of the 
lower lumbar and a VA examiner specifically indicated that 
"[the Veteran's] military service did not aggravate the 
condition of L5-S1 lumbar disc herniation, nor did it 
aggravate the condition of lumbar muscle strain."  
Therefore, there is no evidence that the Veteran had any 
preexisting low back disability prior to his period of 
service.  

The Veteran has alleged in statements that his current low 
back disability had its onset during service.  As a 
layperson, however, the Veteran is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any low back problems during service were acute and 
transitory and resolved without residual disability, and 
that the current claimed low back disability began many 
years after the Veteran's period of service and was not 
caused by any incident of service.  The Board concludes that 
the weight of the medical evidence is against any finding 
that a low back disability was incurred in or aggravated by 
service.  

As the preponderance of the evidence is against the claim 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a low back disability is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


